DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 12-17 are pending.

Priority
As stated previously in the Office Action dated 3/24/2021, claims 1-9 and 12-17 are not entitled to the benefit of the mentioned prior-filed applications.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
The previous issue of claim 4 has been reviewed regarding the language and are now withdrawn in light of the removal of the features in claim 4.
It is noted that the previous amendment to the specification and drawings as previously noted remained objected regarding new matter, see below and in the previous Office Action.

The applicant’s arguments concerning the previous 112 rejection of the claims, based upon new matter have been reviewed.  The rejection for claims, particularly in light of the terms in the claims regarding the separate motor, the specification does not contain this feature and the provided passages by the applicants are not persuasive.  In reviewing pages 6 and 8 of the specification submitted on 1/13/2014, there is lacking of specific language that the variable motor provided to the cutting knife is independent from the grinder. 
	The issue remains in regards to the drawings as the provided text evidence have not provided one to discern about the motor to be independent from the feed screw.  The applicant’s latest response have not addressed the issue raised in the previous Office Action.  Particularly, the arguments concerning the evidence provided by Figures 8-10 are noted but unpersuasive as there are additional issues concerning the new drawings that have been submitted by the applicants (see also below regarding new matter of the new Figures).  After review of the new Figures submitted by applicants, the examiner disagrees and raises concerns of new matter, see explanation below, thereby, the amendment submitted on 12/21/2020 by the applicants are objected.


The applicants have made arguments concerning the rejection of the claims based upon prior art references.
In regards to the rejection of claims 1-3 over Bernard in view of Tanzi.
The applicants have made arguments that the Bernard reference having different features on each side of the grinder plate and could not operate and that the blade cannot be outside of the grinder plate.  Here, the applicants in regards to Tanzi appears to only focus upon the use of the device and not the known structural teachings regarding the positioning of a knife on the exterior of the die.  The Tanzi reference is relevant to the Bernard reference as both pertain to devices having dies in the food arts and further, the combination of teachings of Bernard in view of Tanzi teaches of the situation wherein the knife and motor are to be placed on the exterior of the die and operated.

In regards to claims 4-9, 12-14, and 16-17 over Powers in view of Bernard, Kawkins, and Tanzi, and similarly for claims 4-9, and 14-16 over Powers in view of Bernard, Giles, and Tanzi.
The applicants when mentioned the variable speed control does not state of the teaching of the variable speed control of the motor of Bernard.  Instead states that the Powers and Bernard are of non-analgous art, which is strongly disagreed by the Examiner as the teaching of Bernard regarding motor to a rotating knife upon a grinder plate is applicable to the structure of Powers.
The applicants argue that Bernard does not teach of variable speed of the knife and that is in regard to the flow of the particles.  Applicants are mistaken in this assessment and it is clearly stated in Bernard regarding the rotation speed of the knives, or variable speed of the knife via rotation speed, see Col. 2, lines 1-19, for example.
The applicant further argues concerning the geometry of Tanzi and how it is for forming macroni or shells and that it does not state anything concerning venturi.  Here, Tanzi reference is relevant to the Powers and Bernard reference regarding known structures applied to dies and are of the same field of endeavor of the food arts.  Furthermore, see reference of Kearnes, see below, teaches of the use of a venturi die used in food processing, and further of Pease regarding the shape of the apertures.  Here the particular die (plate which corresponds to the claimed grinder plate) can be applied to the plate assembly of Powers and Bernard, this reference replacing the Giles and Kawkins reference, and the arguments concerning those references are now moot.
After further reconsideration in light of the references, the rejection of the claims remain as presented below.

Response to Amendment
The amendment filed 12/21/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Here, the issue is regarding the bridge and to the collection tube as the details of how such features are to be arranged have never been supported previously.
See drawings dated 12/21/2020, Figures 8, 9, and 10.
See amendments to Specification dated 12/21/2020, the addition to the specification, including adding Figures to page 14, and of the addition of text to page 20.  The feature: “the grinding plate 14 has a collection tube attached to it” does not have support for this in the original filing of the specification as it was merely a list of elements that included collection tube for the grinder portion and no specifics were given of how it is attached, see for example [0045] of PGPub 2015/0196038.  Additionally, “bridge 328” in Fig. 9 is noted, however, this is a similar issue as listed above as there were no specific support for the new arrangement being added by the applicants.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following underlined claims limitations are not supported by Applicant’s specification nor claims, both dated 1/13/14:
Claim 1, lines 3-7 which recites “said independent speed control blades controlled by a separate motor having variable speed control separate from a motor that controls said grinder assembly”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 4479614) in view of Tanzi (US 1969589).
In regards to claim 1, Bernard teaches of a grinding assembly comprising:
a grinder plate (38);
independent speed control blades (rotating knife 40 with blades 50) located on said grinder plate (38); 
said independent speed control blades controlled by a separate motor (see teaching of hydraulic motor 42 that rotates drive shaft 52 hydraulic pump 66 hydraulic line 68 or electro motor assembly, see C2ll42-48, Fig. 1, and further substitution of the hydraulic motor with an electric motor, see C4ll38-42) providing variable speed control separate from a motor that controls said grinder assembly; 
said independent speed control blades adjusted to different speeds by directly changing the speed of said separate motor.  (Bernard teaches of an apparatus that is capable of operating/adjusted to different speeds, see variable speed of the knife, abstract.)
It is noted in claim 1, regarding blades being adjusted to different speeds, this an intended use of the motor, regarding the motor being provided with the capability of the particular operation as this is merely a manner of operating the apparatus, see MPEP 2114 (II), manner of operating the device does not differentiate apparatus claim from the prior art, wherein Bernard does teach this manner of operation.

In regards to the independent speed control plates are to be outside the grinder plate, Bernard does teach of mounting the blades on either side of the grinder plate (see C5ll9-18 wherein the blades can be arranged on either side of the grinder plate 38, thereby this would suggest the ability to include placement on the outside).  Furthermore, the mounting of the blade upon the grinder plate on the outside, in same field of endeavor in regards to extrusion of shaped materials with cutter, Tanzi teaches of a die with apertures and includes a movable/rotatable knife 21 that is mounted on the central bottom face of the die plate 11, driven as to sweep around and progressively cut off strips as the shells are extruded from the die plugs 13, see page 2, lines 110-117, Fig. 9.  Thereby, Tanzi shows how a knife and how it is mounted on the outside of the plate (die).  In which case, the blades and motor are to be mounted on the outside of the grinder plate with Tanzi teaching that the blade (knife) can be mounted in such manner.  Here, the 
It would have been obvious for one of ordinary skill in the art to modify the independent speed control blades of Bernard with the arrangement as taught by Tanzi with the positioning of the blades and associated motor along the outside of the plate as a known alternate arrangement allowing for cutting of the materials as it exits the plate (of either a die or grinder plate) in yielding an expected result.

In regards to claim 2, wherein said grinder plate comprises machined holes that control fiber orientation.
The features of this claim are directed to limitations that describes the function of the apparatus and/or material worked upon by the apparatus.  Although the limitation is fully considered, the Examiner notes that these limitations are merely intended use of the claimed apparatus.  See MPEP 2114-2115.  Here, the Bernard reference teaches of a structure that is capable of operating as the holes of the grinder plate would encompass the claimed control fiber orientation.

In regards to claim 3, wherein said set of blades provides fiber length control.
The features of this claim are directed to limitations that describes the function of the apparatus and/or material worked upon by the apparatus.  Although the limitation is fully considered, the Examiner notes that these limitations are merely intended use of the claimed apparatus.  See MPEP 2114-2115.  Here, the Bernard reference teaches of a structure that is capable of providing fiber length control during the operation of the blades.

Claims 4-9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 4700899) in view of Bernard (US 4479614), Tanzi (US 1969589), and further in view of Kearns (US 4981711) (and see evidentiary art of Barnes US 3762658).
In regards to claim 4, Powers teaches of a grinding machine (see Fig. 1) comprising:
a grinder portion (reciprocal piston pump 12, grind 14, conduit 16, outlet housing 56) comprising a grinding head (infeed auger-hopper 22, piston assembly housing 24, conduit 58, transfer conduit 62, inlet housing 46, outlet housing 56), a mounting ring (ring between the outlet housing 56 and smaller frustro-conical conduit after the outlet housing 56 as seen in Fig. 1), a bridge (transfer conduit 62), barrel (56), and a collection tube (58);  (see Figs. 1-5)
	a feed screw or auger (auger in said infeed auger-hopper 22) is located in said grinder head (22, 24, 58, 62, 46, 56) to advance material in the hopper (22) through said head (24, 58, 62, 46, 56);
	independent speed control blades (multiple blade grinder knife 52) controlled by a motor (knife drive 50, hydraulic motor 48) independently from said feed screw or said auger (auger as mentioned above); 
(Examiner notes that the auger in the auger-hopper 22, C3ll57-60 that is inherently driven by motor separate from motor 50, 48 that drives the multiple blade grinder knife 52 as seen in Figs. 1-2)
an orifice plate (aperture grinder plate 54); 
said orifice plate (54) having said independent speed control blades (52) on outside of said orifice plate (54); 
a collection cone (smaller frustro-conical conduit) located downstream of said orifice plate (54); 
said orifice plate (54) comprised of a plurality of grinding apertures (Fig. 2) and at least one collection passage.
Powers being silent on the motor providing variable speed control and geometry of each of said grinding apertures create a venturi effect.  It is noted in claim 4, regarding variable speed control, this an intended use of the motor, regarding the motor being provided with the capability of the particular operation as this is merely a manner of operating the apparatus, see MPEP 2114 (II), manner of operating the device does not differentiate apparatus claim from the prior art

Furthermore, in regards to the variable speed control, Bernard teaches said independent speed control blades (see knives 40) controlled by a separate motor (see teaching of hydraulic motor 42 that rotates drive shaft 52 hydraulic pump 66 hydraulic line 68, see C2ll42-48, Fig. 1 and further substitution of the hydraulic motor with an electric motor, see C4ll38-42.) providing variable speed control separate from a motor that controls said grinder assembly (see C2ll10-19 regarding the operation for varying rotation speed of the knife by the motor); 
said independent speed control blades being adjusted to different speeds by directly changing the speed of said separate motor.  (Bernard teaches of an apparatus that is capable of operating/adjusted to different speeds, see teaching of variable speed of the knife, abstract and C2ll10-19.)
It would have been obvious to one having ordinary skilled in the art to modify the apparatus and process of Powers in view of the teaching of Bernard by reconfiguring said hydraulic motor (48) to have variable speed control or replacing said hydraulic motor (48) with said electric motor assembly for the same benefit of producing food particles of various sizes and/or cleaning said apertured grinder plate (54) by said multiple blade grinder knife (52) (Bernard: C4-C5 L46-51 and 1-8 respectively). 

In regards to the independent speed control plates are to be outside the grinder plate, Bernard does teach of mounting the blades on either side of the grinder plate (see C5ll9-18 wherein the blades can be arranged on either side of the grinder plate 38, thereby this would suggest the ability to include placement on the outside).  
Furthermore, the mounting of the blade upon the grinder plate on the outside, in same field of endeavor in regards to extrusion of shaped materials with cutter, Tanzi teaches of a die with apertures and includes a movable/rotatable knife 21 that is mounted on the central bottom face of the die plate 11, driven as to sweep around and progressively cut off strips as the shells are extruded from the die plugs 13, see page 2, lines 110-117, Fig. 9.  Thereby, Tanzi shows how a knife and how it is mounted on the outside of the plate (die).  In which case, the blades and motor are to be mounted on the outside of the grinder plate with Tanzi teaching that the blade (knife) can be mounted in such manner.  
It would have been obvious for one of ordinary skill in the art to modify the independent speed control blades of Powers in view of Bernard with the arrangement as taught by Tanzi with the positioning of the blades and associated motor along the outside of the plate as a known alternate arrangement allowing for cutting of the materials as it exits the plate (of either a die or grinder plate) in yielding an expected result.

In regards to geometry of each of said grinding apertures, see the apertures (die plugs 13) of Tanzi.  Here, furthermore, Kearns teaches of an extruder 14 processing of texturized fish meal and water, wherein, the mixture is advanced through an extruder and finally through holes of venturi die 22 at the outlet 20 of the extruder 12 to yield an extruded product, see C5 L37-43, wherein the use of a venturi die 22 assists in providing the cellular structure of the product, see C6 L56-58.  
(of note: see evidentiary art of Barnes (US 3762658) teaching of the use of die plates of an extruder for use in meat grinding, see abstract.)
Thereby it would have been obvious for one of ordinary skill in the art to modify the plate of Powers in view of Bernard and Tanzi with the venturi die as taught by Kearns as a substitution of the plate portion used in assisting to provide cellular structure of the product processed.

In regards to claim 5 (dependent upon claim 4), wherein said grinding machine aligns fibers in material that is ground.  (This is an intended use by the apparatus and does not provide further structural limitations to the claimed apparatus structure, see MPEP 2114-2115.  The fibers of the materials are the material worked upon which is an intended use of an apparatus structure.) 

In regards to claim 6 (dependent upon claim 4), wherein said material that is ground is drawn through said apertures of said orifice plate stretching said material.  (This is a feature of the product worked upon by the structure, and in this case, of the material as it passes through the structure, see MPEP 2114-2115.  As the structure is capable of operating on different materials.)

In regards to claim 7 (dependent upon claim 4), wherein said venturi effect created by said apertures aligns fiber of said material to be ground through said orifice plate. (This is a description of the effect upon the material worked upon, this would be an intended use of the apparatus structure, see MPEP 2114-2115, and the claimed invention does not provide further additional structural limitations to differentiate from the structures of the prior art references.)

In regards to claim 8 (dependent upon claim 4), wherein said material to be ground is stretched or aligned and said blades creates a clean cut of said material.  (This is an intended use of the apparatus and the formed product properties are the material worked upon by the apparatus.  See MPEP 2114-2115. The claim does not provide structural limitations upon the apparatus structure.)

In regards to claim 9 (dependent upon claim 4), wherein said ground material has little or no release of actin and myosin.  (This is the material worked upon in regards to the material that is processed by the claimed apparatus structure.  See MPEP 2114-2115.  The claim does not provide additional structural limitations upon the claimed apparatus structure.)

In regards to claim 14 (dependent upon claim 4), wherein said food to be ground comprises meat.  (This is an intended use of the apparatus, does not provide further structural limitations to the claimed apparatus, see MPEP 2114-2115.)

	In regards to claim 16 (dependent upon claim 4), wherein said venturi effect results in product acceleration with a corresponding pressure drop through said apertures.  (The venturi effect is an intended use of the apparatus structure, the claimed structure does not provide a differentiation from the claimed structure of the prior art, particularly in light of teaching of the additional teaching of Kearns.)

Claim(s) 12-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Bernard, Tanzi, and Kearnes as applied to claim 4 above, and further in view of Pease (US 2012/0324789).
In regards to claim 12 (dependent upon claim 4), wherein said apertures have a diameter such that ratio of diameter of sphere in said orifice plate to diameter of cylinder of said orifice plate is approximately 1.1 to 2.5. 
However, Pease teaches of a variety of venturi surfaces as seen in Figs. 11a- 12d, see [0061]-[0063], and includes teaching of a smooth venturi surface, see Fig. 11a, that includes the housing 8 with the antechamber housing 6, here, the contraction intersects a cylinder portion which results in the formation of the venturi effect, see also teaching of venturi throat 7, see [0050], and in Figs. 10a, 11a, and 12a.
In regards to the interpretation of the claimed sphere, this is a broad interpretation as it is unclear as to the extent of the required spherical shape is to be defined in the claimed invention. In this regards, the curved surface being of a concave portion as seen in Figs. 10a, 11a being also of portions that is considered encompassing the sphere shape, particularly the bottom half formed.
Furthermore, Pease also specifically teaches of spherical chambers are taught in [0063] and in Fig. 12a, and see similar structure in Fig. 11a, see curved surface which corresponds to the claimed concave portion:

    PNG
    media_image1.png
    528
    1176
    media_image1.png
    Greyscale

said sphere having no static or dead zones, and pressure inside is uniform in all directions (see teaching in Pease of the one embodiment in [0066] of the smooth portion, Figs. 10a and 11a teaches of the venturi surface that is smooth and largely featureless, see also [0126]), see also [0103], wherein furthermore in Fig. 12a, the spherical chamber allow for expansion and contraction in the stream, wherein the spherical chamber acts as a venturi, see [0132].  
The sphere taught in Pease having only an opening at the “top” portion and an opening at the “bottom” portion as the flow travels through the sphere, see Fig. 12a; wherein the orifice consisting of a sphere intersecting a contracted portion, which results in product acceleration of a product passing through said orifice with a corresponding pressure drop through said orifice (see the teaching of Pease in [0132]); each of said orifices having a single opening on top of said sphere, solid side wails leading to said intersection and a single opening on bottom of said cylinder (see spherical orifice of Pease in Fig. 12a).
In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a and 12a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 10a and 11a.
In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a and 12a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 10a and 11a.
The feature in Fig. 11a being seen as a portion of a sphere that intersects a cylinder, while in Fig. 12a, teaches of a plurality of spheres each intersecting contracted portion that is associated with the claimed cylinder, the claimed structure of a sphere with associated cylinder feature as venturi orifices, wherein the structure can be incorporated into the Kearnes reference.
It would have been obvious for one of ordinary skill in the art to modify the orifices of Powers in view of Bernard, Tanzi, and Kearnes with the venturi orifice structure taught by Pease in providing known alternate configurations as this is a substitution of one known element (see venturi die of Kearnes) for another (the venturi orifice from Pease) to obtain predictable results.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio of the diameter of said extrusion zoned to the diameter of said tube to be within approximately 1.1 to 2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). wherein said apertures (6) of utilize intersection of a hemi-spherical like shape with a cylinder (9) in order to create a cross section that would encompass a venturi orifice (as mentioned above). 

In regards to claim 13 (dependent upon claim 4), wherein said apertures of said orifice plate utilize intersection of a sphere with a cylinder in order to create a cross section which represents said venturi orifice.  (See teaching of Pease of the shape of the aperture, as seen in claim 12 above.)

In regards to claim 15 (dependent upon claim 4), wherein said apertures of said orifice plate change size from a larger to a smaller diameter with vertical or concave sides having a sharp edge.  (See teaching in Powers, Bernard, and Tanzi regarding the orifice having sharp edges, particularly regarding the orifice edge in relation to the blades in the cutting interface, one skilled in the art would recognize the teachings of the combination of prior art references would encompass the claimed sharp edge.  In regards to the apertures changing in size, see the holes of the venturi die of Kearns, and further the teaching regarding the change in size of the apertures taught in Pease, see in claim 12 above.)

In regards to claim 17 (dependent upon claim 13), wherein said sphere is shorter in length than said cylinder.  (See teaching of Pease of the sphere and the cylinder, as seen in claim 12 above, wherein the particular shape is noted however, this can be a change in the shape of the orifice regarding the desired effects of the formed.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and of particular note:
Simpson (US 4088433) teaches of an extrusion die 7 having orifices that can be cylindrical or venturi-shaped passageways through the die, see col. 2, line 65 to Col. 3, line 6.
Barnes (US 3762658) regarding the plate structures that are utilized with an extruder for meat cutting/grinding (see abstract) in an extruder with a cutter member 20 that moves along the grinder plate (cutter disc 24), see further of the orifices (apertures 28, 25, 30, 32, 33, 40, 41, 34, 36) with different shapes and it is noted of the constricting portion of the orifice, see also Figs. 1-9.  
EP0720816 – manufacturing of food product, teaching of meat dough extruded through a venturi, see C2L36-40, for aligning of the fibres.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744